Case 3:21-bk-30324-SHB          Doc 39 Filed 08/11/21 Entered 08/11/21 11:03:13               Desc
                                Main Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF TENNESSEE
                                NORTHERN DIVISION

IN RE:                        )                 Case #: 21-30324-SHB
                              )                 Chapter 13
      Timothy Kenneth Dane,   )
      Shelly Lee Dane,        )
                              )
      Debtors.                )
____________________________________________________________________________

 REPLY TO OBJECTION BY CHAPTER 13 TRUSTEE TO PAYMENT OF SECURED
      CLAIM FILED BY U.S. BANK TRUST NATIONAL ASSOCIATION C/O SN
    SERVICING CORPORATION (#05) PENDING FURTHER DOCUMENTATION
____________________________________________________________________________

       U.S. Bank Trust National Association, as Trustee of the Bungalow Series III Trust

("Creditor"), by and through its undersigned counsel, hereby replies to the Chapter-13 Trustee’s

objection to payment of Creditor’s Claim No. 5, and in support thereof, states as follows:

       1.      Creditor has filed an amended Claim No. 5 to which is attached a copy of the recorded

deed of trust, which addresses the Trustee’s objection to payment of the Claim.

       WHEREFORE, Creditor requests this Honorable Court overrule the Trustee’s objection and

allow the Claim to be paid.

                                              Respectfully submitted,

                                       By:    /s/Edward D. Russell
                                              Edward D. Russell, #026126
                                              The SR Law Group
                                              P.O. Box 128
                                              Mt. Juliet, TN 37121
                                              Telephone: (615) 559-3190
                                              Email: erussell@thesrlawgroup.com
Case 3:21-bk-30324-SHB        Doc 39 Filed 08/11/21 Entered 08/11/21 11:03:13               Desc
                              Main Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

I hereby certify that on the 11th day of August 2021, a true and exact copy of the foregoing Reply
to Objection to Payment of Claim has been sent to Timothy and Shelly Dane, 4833 Smithwood
Rd., Knoxville, TN 37918; counsel for the Debtors, Clark & Washington, LLC, 408 S. Northshore
Drive, Knoxville, TN 37919, by electronic notice; Gwendolyn M. Kerney, Chapter 13 Trustee, P.
O. Box 228, Knoxville, TN 37901, by electronic notice; United States Trustee, 800 Market Street,
Suite 114, Howard H. Baker Jr. U.S. Courthouse, Knoxville, TN 37902, by electronic notice; and,
electronically to those identified on the CM/ECF system for this case.

                                             /s/Edward D. Russell
                                             Edward D. Russell
